DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. On pp. 2-5 the applicant argues that the combination with Energy Tips is inappropriate because Energy Tips is drawn to a boiler whereas the claims are drawn to a furnace and because the guidance provided by Energy Tips refer to the temperature with in the stack whereas the claims refer to “…the amount of additional combustion air supplied outside of the combustion zone [being] decreased as a temperature of the atmosphere inside the furnace increases…” [claim 1]. At the outset, the rejection does not rely on Energy Tips to teach a furnace, a furnace is taught explicitly by the primary reference Reed. Additionally Energy Tips defines “combustion efficiency” as “…a measure of how effectively the heat content of a fuel is transferred into usable heat”, this definition is pertinent to both boilers and furnaces where in a boiler the usable heat is transferred to water and in a furnace the usable heat is transferred into to the charge placed in the furnace; therefore, the teachings that relate to control of the combustion efficiency would be equally applicable to both boilers and furnaces. Finally, the stack gas temperature as taught by Energy Tips is directly correlated to the temperature inside the boiler/furnace and is reasonably applicable to the claim language because the claims do not require direct measurement of the temperature inside the furnace or the combustion zone. For these reasons the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 4,257,763) in view of (https://www.nrel.gov/docs/fy02osti/31496.pdf, hereinafter “Energy Tips”) and further in view of Regulation 62.5, Air Pollution Control Standards. https://www.epa.gov/sites/production/files/2017-12/documents/62.5_-_std_5.2-2017.pdf, hereinafter “Standards”.
With respect to claim 1 Reed discloses a method of operating a combustion burner to heat a furnace
comprising: supplying fuel [reference character 66 in Fig. 1] and combustion air [see “air in” in Fig. 1] into a combustion zone [reference character 16 in Fig. 1] where it is ignited;

and supplying additional combustion air [reference character 50 in Fig. 1] into the atmosphere outside of the combustion zone.
Reed does not disclose that the amount of additional combustion air supplied outside of the combustion zone is decreased as a temperature of the atmosphere inside the furnace increases.
Energy Tips discloses that as the flue gas temperature increases the combustion efficiency decreases as the excess air percentage is increased. Therefore, in order to maintain combustion efficiency the excess air percentage should be decreased as the flue gas temperature increases [see table and “Suggested Actions”].
1.
The combination of Reed and Energy Tips does not disclose that the content of nitrogen oxides (NOx), as corrected for 3% O2 (cNOx (3% O2)), in the gases generated by combustion of the fuel and the combustion air and emitted from the furnace is maintained below a predetermined value.
Standards discloses that for distillate oil combustion (a liquid fuel, like Reed) the NOx limit is 42ppmv @15%O2 Dry Basis in order to comply with NOx control standards. The examiner notes that a person having ordinary skill in the art would understand that that conversion from a 15% O2 correction to a 3% O2 correction is a simple matter of arithmetic and requires no more information than is provided in the 15% O2 limit2. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to maintain the NOx level produced by the combustor of reed to below a predetermined threshold, as taught by Standards in order to comply with regulatory emissions limits.
With respect to claim 2 Reed discloses that the combustion air supplied is in excess of the stoichiometric air requirement for complete combustion [column 3 lines 41-46].
With respect to claims 3-4 Reed does not disclose that 5-30% (claim 3) or 4-25% (claim 4) excess air above the stoichiometric air requirement for complete combustion is supplied.
Energy Tips discloses that the percentage of excess air is a result effective variable that would be optimized in order to achieve a desired result. In this case the desired excess air amount would be optimized in order to achieve the desired combustion efficiency at a particular flue gas temperature [see table and Suggested Actions].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the excess air amount, as taught by Energy Tips since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
With respect to claim 5 Reed does not disclose that the amount of excess air above the stoichiometric air requirement for complete combustion that is supplied is decreased as the temperature of the atmosphere inside the furnace increases.
Energy Tips discloses that as the flue gas temperature increases the combustion efficiency decreases as the excess air percentage is increased. Therefore, in order to maintain combustion efficiency the excess air percentage should be decreased as the flue gas temperature increases [see table and “Suggested Actions”].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by decreasing the percentage of excess air as the combustion temperature increases, as taught by Energy Tips, in order to maintain combustion efficiency3.
With respect to claim 6 Reed does not disclose that as the temperature of the atmosphere inside the furnace increases, the relationship between the amount of additional combustion air supplied outside of the combustion zone and the temperature of the atmosphere inside the furnace is inverse linear.
Energy Tips discloses that as the flue gas temperature increases the combustion efficiency decreases as the excess air percentage is increased. Therefore, in order to maintain combustion efficiency the excess air percentage should be decreased as the flue gas temperature increases [see table and “Suggested Actions”]. This relationship is inverse linear, as the temperature goes up the amount of additional combustion air is decreased.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by decreasing the percentage of excess air as the combustion temperature increases, as taught by Energy Tips, in order to maintain combustion efficiency4.
	With respect to claim 7 Reed discloses that the combustion zone comprises a primary combustion zone [reference character 16 in Fig. 1] and a secondary combustion zone [reference character 18 in Fig. 1].
	With respect to claim 8 Reed discloses that primary fuel, secondary fuel, and primary combustion air are supplied into the primary combustion zone and secondary fuel is supplied into the secondary combustion zone [see annotated Fig. 1, below].
                     
    PNG
    media_image1.png
    838
    733
    media_image1.png
    Greyscale

	

	With respect to claim 10 Reed discloses that the combustion burner comprises a port block [reference character 24 in Fig. 1] that at least partially defines the combustion zone and the additional combustion air supplied into the atmosphere outside of the combustion zone is supplied through a passageway provided in the port block. 
	With respect to claim 11 Reed discloses that the additional combustion air supplied into the atmosphere outside of the combustion zone is supplied from a separate unit [see annotated Fig. below] that is attached near the combustion burner.

                
    PNG
    media_image2.png
    301
    488
    media_image2.png
    Greyscale

	With respect to claim 12 Reed discloses that a centerline of an air jet supplying the additional combustion air supplied outside of the combustion zone is parallel to and offset from a centerline of the combustion zone [see Fig. 1].
	With respect to claim 14 Reed does not disclose that the predetermined value of nitrogen oxides (NOx), as corrected for 3% O2 (cNOx (3% O2)), in the gases generated by combustion of the fuel and the combustion air and emitted from the furnace is less than 100 ppm.
Standards discloses that for distillate oil combustion (a liquid fuel, like Reed) the NOx limit is 42ppmv @15%O2 Dry Basis in order to comply with NOx control standards. The examiner notes that a person having ordinary skill in the art would understand that that conversion from a 15% O2 correction to a 3% O2 correction is a simple matter of arithmetic and requires no more information than is provided in the 15% O2 limit5. The limit of 42ppmv @15% O2 is equal to 127.26 ppmv @ 3%O2. Standards require that the emissions are less than 127.26 ppmv @ 3%O2 which overlaps with the claim requirement of less than 100ppm @3% O2.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to maintain the NOx level produced by the combustor of reed to below a predetermined threshold, as taught by Standards in order to comply with regulatory emissions limits.
	With respect to claim 15 Reed does not disclose that the predetermined value of nitrogen oxides (NOx), as corrected for 3% O2 (cNOx (3%C>2)), in the gases generated by combustion of the fuel and the combustion air and emitted from the furnace is less than 40 ppm.
Standards discloses that for distillate oil combustion (a liquid fuel, like Reed) the NOx limit is 42ppmv @15%O2 Dry Basis in order to comply with NOx control standards. The examiner notes that a person having ordinary skill in the art would understand that that conversion from a 15% O2 correction to a 3% O2 correction is a simple matter of arithmetic and requires no more information than is provided in the 15% O2 limit6. The limit of 42ppmv @15% O2 is equal to 127.26 ppmv @ 3%O2. Standards require that the emissions are less than 127.26 ppmv @ 3%O2 which overlaps with the claim requirement of less than 40ppm @3% O2.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to maintain the NOx level produced by the combustor of reed to below a predetermined threshold, as taught by Standards in order to comply with regulatory emissions limits.
	With respect to claim 16 Reed discloses that the air is supplied at ambient temperature. Note that the burner is fed with ambient air.
	Reed does not disclose that the fuel is natural gas.
	However, the examiner takes official notice that is well known in the art to use natural gas in industrial burner systems. Furthermore, Reed permits the use of the burner with gaseous fuel alone [column 5 lines 14-16 of Reed].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system burner taught by the combination of Reed, Energy Tips, and Standards, by fueling the burner with natural gas, in view of Official Notice, since the use of natural gas is well known in the art.

Allowable Subject Matter

Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Energy Tips states that “Boilers often operate at excess air levels higher than the optimum. Periodically monitor
        flue gas composition and tune your boilers to maintain excess air at optimum levels”.
        2 The “Oxygen reference concentration”  is equal to:             
                
                    
                        O
                    
                    
                        2
                    
                
                 
                r
                e
                f
                e
                r
                e
                n
                c
                e
                 
                c
                o
                n
                c
                e
                n
                t
                r
                a
                t
                i
                o
                n
                =
                M
                e
                a
                s
                u
                r
                e
                d
                 
                C
                o
                n
                c
                .
                *
                
                    
                        20.9
                        -
                        O
                        x
                        y
                        g
                        e
                        n
                         
                        r
                        e
                        f
                        e
                        r
                        n
                        c
                        e
                         
                        v
                        a
                        l
                        u
                        e
                         
                        (
                        %
                        )
                    
                    
                        20.9
                        -
                        M
                        e
                        a
                        s
                        u
                        r
                        e
                        d
                         
                        o
                        x
                        y
                        g
                        e
                        n
                         
                        (
                        %
                        )
                    
                
            
        ;
        Therefore,             
                
                    
                        
                            
                                
                                    
                                        N
                                        O
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                        3
                        %
                        O
                        2
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        N
                                        O
                                    
                                    
                                        x
                                    
                                
                            
                        
                    
                    
                        15
                        %
                        O
                        2
                    
                
                *
                3.03
            
        
        3See foot note 1.
        4See foot note 1.
        5 See footnote 2. 
        6 See footnote 2.